    Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



WILLIAM ARES REYNARD,

                             Plaintiff,

           v.                                       CASE NO. 20-3045-SAC

DAVID CLARK, et al.,

                             Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee at the Neosho County Jail (NCJ),

proceeds pro se and in forma pauperis.

                           Nature of the Complaint

     Plaintiff’s amended complaint names two defendants, David Clark,

a prosecutor and the Neosho County Jail. He alleges on January 28,

2020, a jail captain told him that recreation is a privilege at the

NCJ. He also states that he asked for “mental help” but was denied.

He seeks damages and release from the NCJ.
                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant
who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than
    Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 2 of 6




formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a
complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,
500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the
    Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 3 of 6




complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refer           s “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     As noted, this matter is before the Court on plaintiff’s amended

complaint. An amended complaint is not an addendum or supplement to

the original complaint but completely supersedes it. Therefore, any

claims or allegations not presented in the amended complaint are no

longer before the Court. Plaintiff may not simply refer to an earlier

pleading; instead, the amended complaint must contain all allegations

and claims that plaintiff intends to present. The amended complaint
identifies two defendants, the prosecutor and the NCJ. For the reasons

that follow, the Court will direct plaintiff to submit a second amended

complaint that cures the defects noted.

     First, the amended complaint does not include any allegations

against the defendant prosecutor. The personal participation of an

individual defendant “is an essential allegation in a § 1983 claim.”

Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976)(citations

omitted). It is the plaintiff’s obligation to provide each defendant
with fair notice of the grounds for the claims against him, and

therefore, “a complaint must explain what each defendant did to him
     Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 4 of 6




or her, when the defendant did it, how the defendant’s actions harmed

him or her, and what specific legal right the plaintiff believes the

defendant violated”. Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th

Cir. 2008).

      Next, the NCJ is not a proper defendant. Section 1983 provides

a remedy for claims of federal rights by a “person” acting under color

of state law. As a governmental sub-unit, the jail cannot sue or be

sued, and it is subject to dismissal from this action. See Hinton v.

Dennis,       362      F.        App’x      904,        907      (10th         Cir.

2010)(unpublished)(“generally,           governmental     sub-units      are   not

separable suable entities that may be sued under § 1983”) and Aston

v.   Cunningham,    2000    WL   796086,    *4   n.3    (10th   Cir.   June    21,

2000)(unpublished)(stating that jail would be dismissed “because a

detention facility is not a person or legally created entity capable

of being sued”).

      Accordingly, plaintiff may submit a second amended complaint

that identifies proper defendants and provides a clear statement of

the acts by each defendant that plaintiff alleges violated his
protected rights.

                        Motion to Appoint Counsel

      Plaintiff moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).
The party seeking the appointment of counsel has the burden to convince

the Court that the claims presented have sufficient merit to warrant
    Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 5 of 6




the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the movant] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at

1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

The Court should consider “the merits of the prisoner’s claims, the

nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”

Rucks, 57 F.3d at 979. Because plaintiff has not yet identified a

meritorious claim for relief, the Court will deny his request for

counsel.

                  Order to Submit Amended Complaint

     For the reasons set forth, the Court grants plaintiff to and

including July 7, 2020, to submit a second amended complaint. In the

amended complaint, plaintiff must name every defendant in the caption.

See Fed. R. Civ. P. 10(a). Plaintiff also must refer to each defendant

in the body of the complaint and must allege specific facts that
describe the allegedly unconstitutional acts or omissions by each

defendant,   including    dates,   locations,    and   circumstances.   If

plaintiff fails to submit an amended complaint as directed, this

matter may be dismissed for failure to state a claim for relief.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before July

7, 2020, plaintiff shall submit a second amended complaint that

complies with the instructions contained herein.

     IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel
(Doc. 5) is denied.

     IT IS SO ORDERED.
Case 5:20-cv-03045-SAC Document 6 Filed 06/05/20 Page 6 of 6




 DATED:   This 5th day of June, 2020, at Topeka, Kansas.




                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
